 

Exhibit 10.1

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.

EIGHTH AMENDMENT TO THE RESEARCH AND COMMERCIAL

LICENSE OPTION AGREEMENT

The Parties to the Research and Commercial License Option Agreement of October
1, 2005 as previously amended (“Agreement”).  Sangamo BioSciences, Inc., a
Delaware corporation having its principal place of business at Point Richmond
Tech Center, 501 Canal Boulevard, Suite A100, Richmond, CA 94804 (“Sangamo”),
and Dow AgroSciences LLC, a Delaware limited liability company having its
principal place of business at 9330 Zionsville Road, Indianapolis, IN 46268
(“DAS”), hereby further amend the Agreement as follows:

 

1.

Replace Section 1.63 with the following language:

“1.63 “Stacking Crop Product” means a Crop Product that:

(a) is a DAS Product,

(b) is the direct result of using one or more ZFP Products to:

(i) insert one or more DNA sequences from a different source into a plant, plant
cell, or plant cell culture (in each case, whether constituting or derived from
a vascular or non-vascular plant) wherein each such insertion causes a Trait
that (A) is entirely due to expression of the protein encoded by such inserted
DNA sequence (which DNA sequence has not been directly or indirectly modified
through the use of a ZFP Product) and (B) is not due, in whole or in part, to
(1) the modified expression of any pre-existing gene in such plant, plant cell
or plant cell culture or (2) the modification or deletion of any coding or
regulatory sequence of any pre-existing gene in such plant, plant cell or plant
cell culture, or

(ii) deletes one or more existing DNA sequences in such plant, plant cell or
plant cell culture that are not coding or regulatory sequences and do not have
any known function, wherein such deletion(s) do not, separately or in
combination, cause a Trait or modify the expression or coding sequence of any
existing gene in such plant, plant cell or plant cell culture, and

(c) is not the result of any other activity in the Field.”

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE

DB2/ 30586364.1

COMMISSION

 

--------------------------------------------------------------------------------

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”).  Such portions have been redacted and are marked with a “[***]”
in the place of the redacted language.  The redacted information has been filed
separately with the Commission.

 

 

2.

Replace Section 8.10(a) with the following language:

8.10(a) DAS Product Royalties. 

(a) Crop Products.  DAS shall pay royalties to Sangamo at the rate of (i) [***]
of Net Average Trait Value of each Trait Crop Product and (ii) [***] of Net
Average Trait Value of each Stacking Crop Product.  For each Trait Crop Product
for which the Net Average Trait Value is not determinable (because consumers are
unwilling to pay separately for it, e.g. drought tolerance), but the applicable
Trait will help preserve or expand sales, DAS shall pay Sangamo [***] per acre
of Trait Crop Product (this is equivalent, for example, to [***] per unit of
corn, [***] per bag of canola, and [***] per bag of cotton).  For each Stacking
Crop Product for which the Net Average Trait Value is not determinable, DAS
shall pay Sangamo [***] per acre of Stacking Crop Product.

This Eighth Amendment to the Agreement is effective as of the date last signed
below. All other terms and conditions of the Agreement shall remain the same.

AGREED TO AND ACCEPTED BY:

 

Dow AgroSciences LLC

 

Sangamo BioSciences, Inc.

 

 

 

 

 

 

 

By:

 

/s/ Timothy Hassinger

 

By:

 

/s/ Curt A. Herberts

 

 

 

 

 

 

 

Name:

 

Timothy Hassinger

 

Name:  

 

Curt A. Herberts

 

 

 

 

 

 

 

Title:

 

President & CEO

 

Title:  

 

VP, Corporate Development

 

 

 

 

 

 

 

Date:

 

August 19, 2016

 

Date:

 

July 28, 2016

 

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE

DB2/ 30586364.1

COMMISSION

 